       3:20-cv-02930-JMC        Date Filed 03/22/21      Entry Number 44       Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

                                    )
                                    )
                                    )                      Case No.: 3:20-mn-02972-JMC
IN RE: BLACKBAUD, INC.,             )
CUSTOMER DATA BREACH                )                                MDL No. 2972
LITIGATION                          )
                                    )                  CASE MANAGEMENT ORDER NO. 7
                                    )                (SUMMARY OF CASE MANAGEMENT
                                    )                       CONFERENCE NO. 2)
____________________________________)

THIS DOCUMENT RELATES TO: ALL ACTIONS

        On March 19, 2021, the court held a case management conference to discuss the status of

the case, disagreements between the parties, and the next stages of the litigation. After carefully

considering the statements made at the hearing and the parties’ written submissions, the court

issues the following Order:

   1. OTHER TAG-ALONG ACTIONS

        The Judicial Panel on Multidistrict Litigation (“JPML”) is aware of two (2) other tag-along

actions: Cohen v. Blackbaud, Inc. (W. Wa., 2:20-cv-01388) and Peterson v. Allina Health System

(D. Minn., 0:20-cv-02275-NEB-BRT). As the transfer of both actions is challenged, the JPML

will hold a hearing on March 25, 2021 to determine whether they should be consolidated in the

MDL.

   2. DOCUMENTS PROVIDED TO REGULATORS

        Defendant agreed to produce the Forensic Report from the breach but the parties disagree

as to when the report should be disclosed. Plaintiffs assert that they should have access to the

Forensic Report now so they can narrowly craft the claims in the forthcoming Consolidated

Complaint. Defendant counters that it should not be required to produce the Forensic Report

                                                 1
      3:20-cv-02930-JMC          Date Filed 03/22/21      Entry Number 44         Page 2 of 5




before the Consolidated Complaint is filed because the report is irrelevant to jurisdiction and pre-

complaint discovery is inappropriate. The court takes the parties’ arguments under advisement

and will issue an order resolving the disagreement in due time.

   3. SPECIAL MASTER

       The parties introduced their proposed Special Master candidates and expressed their desire

to select a Special Master for Discovery and a Mediator for Settlement. (See ECF No. 50.) The

court initially asked the parties to meet and confer about their proposed candidates and narrow

their proposals to three (3) candidates for each role by Wednesday, March 24, 2021. However,

after further reflection, the court has decided to narrow the parties’ proposed candidates on its own.

Accordingly, the parties are no longer expected to submit an updated proposal.

   4. ESTABLISHMENT OF METHOD FOR NON-APPOINTED COUNSEL TO VIEW
      FUTURE CASE MANAGEMENT CONFERENCES

       The court informed the parties that it would not be able to provide a publicly accessible

videoconference link to future case management conferences. Unlike other districts, the District

of South Carolina has not used local funds to purchase upgraded videoconference software. The

court, however, is willing to work with the parties on other proposals.

   5. CREATION OF MDL WEBSITE

       Plaintiffs advised the court that they have created a website for the MDL. The website is

currently password-protected but will be publicly available in the future. Plaintiffs will manage

the website and plan to include the MDL’s case management orders and status updates on the

website.




                                                  2
      3:20-cv-02930-JMC         Date Filed 03/22/21      Entry Number 44       Page 3 of 5




   6. SEQUENCE OF DISCOVERY AND SUBSTANTIVE RULE 12 MOTION(S) TO
      DISMISS

       The parties expressed their desire to simultaneously address issues arising under Federal

Rule of Civil Procedure 12(b)(1) and Federal Rule of Civil Procedure 12(b)(6). The court asked

the parties to meet and confer and email a letter to the court by Friday, March 26, 2021 detailing

their preferred sequence of discovery and motions. After the court reviews the parties’ submission,

it will enter a case management order specifying how the litigation will proceed.

   7. CONFIDENTIALITY ORDER DISAGREEMENT

       Before the case management conference, the parties informed the court that they were

unable to reach an agreement regarding the treatment of security sensitive documents in discovery.

(See ECF No. 48 at 4-10.) During the conference, the court instructed the parties to proceed with

using a third tier of confidentiality designation entitled, “TRIAL COUNSEL ONLY – SECURITY

SENSITIVE,” for documents describing Defendant’s information security systems. The parties

shall find a vendor that will allow Plaintiffs’ Lead Counsel and a select team of document

reviewers to access documents labeled “TRIAL COUNSEL ONLY – SECURITY SENSITIVE.”

Defendant will not be permitted to receive notifications of each document printed by Plaintiffs’

Counsel but Plaintiffs’ Counsel shall provide Defendant and the court with a list of people who

will have access to the documents.

   8. DEFENDANT FACT SHEET DISAGREEMENT

       Plaintiffs’ Defendant Fact Sheet asks Defendant to identify its customers who were notified

of the security incident. (Id. at 2.) Defendant “objects to this request for information because it

seeks information that is irrelevant to the threshold issue of jurisdiction, and the request is

overbroad and unduly burdensome at this stage of the proceedings[.]” (Id.)




                                                3
      3:20-cv-02930-JMC         Date Filed 03/22/21      Entry Number 44        Page 4 of 5




       At the case management conference, Plaintiffs’ Counsel argued that they need the

information because the data breach notifications received by their clients do not specify if their

information was disclosed as a result of the ransomware attack on Defendant’s systems.

Consequently, Plaintiffs’ Counsel asserts that they cannot independently verify whether class

representatives were impacted by the breach of Defendant’s systems. Defendant continues to

oppose the request, claiming that Plaintiffs are requesting the information to identify more class

members. The court takes the parties’ arguments under advisement and will issue an order

resolving the dispute after considering the parties’ written submission and oral arguments.

   9. PLAINTIFFS’ REQUEST TO FILE A BELLWETHER COMPLAINT

       Plaintiffs asked the court to allow them to file a bellwether complaint. Although they plan

to file a fifty (50) state consolidated complaint on April 2, 2021, Plaintiffs would like to

subsequently file a bellwether complaint asserting select claims and enter a tolling agreement with

Defendant on the remaining claims. Plaintiffs claim that a bellwether complaint would allow the

court to quickly assess liability and therefore facilitate early settlement negotiations. They also

emphasized that employing a bellwether complaint model would not bind Defendant to a

bellwether trial. Defendant opposed Plaintiffs’ request, contending that the court should assess

whether Plaintiffs have standing before entertaining a bellwether complaint. The court will reserve

judgment on the use of a bellwether complaint until the parties meet and confer on this issue.

   10. SCHEDULING

       The court reminded the parties that the third case management conference will take place

on Friday, April 30, 2021 at 10 a.m. It also asked the parties to determine their availability for a

motion to dismiss hearing in July.




                                                 4
     3:20-cv-02930-JMC     Date Filed 03/22/21   Entry Number 44       Page 5 of 5




      IT IS SO ORDERED.




                                             United States District Judge

March 22, 2021
Columbia, South Carolina




                                         5
